Citation Nr: 0520369	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-12 679	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Termination of VA pension benefits due to excess income.

2.  Waiver of overpayment of pension benefits.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney at law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1969 to July 1971.  

2.	On July 6, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  In this 
instance, the appellant, in a July 2005 memorandum, withdrew 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.






ORDER

The appeal is dismissed.




                       
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


